       Case 4:20-cv-01519-MWB-EBC Document 15 Filed 01/15/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JOHN JAY POWERS,                                     No. 4:20-CV-01519

                     Petitioner,                         (Judge Brann)

          v.

    HERMAN QUAY,

                 Respondent.

                                   MEMORANDUM OPINION

                                      JANUARY 15, 2021

        Petitioner John Jay Powers (“Petitioner” or “Powers”), a federal prisoner in

the custody of the Federal Bureau of Prisons (“BOP”), presently incarcerated at the

United States Penitentiary at Allenwood, filed the instant petition pursuant to 28

U.S.C. § 2241 on August 24, 2020,1 accompanied by a Declaration2 and

Memorandum of Law.3 He is “challenging the failure of the FBOP to properly

consider the order granting compassionate release and recommending home

confinement in 1:15-cr-00647-TUC-FRZ (D. Az.).”4 Respondent responded to the

petition5 and Powers replied with a Traverse.6 Powers has also filed an




1
     Doc. 1.
2
     Doc. 2.
3
     Doc. 3.
4
     Doc. 1, p. 2.
5
     Doc. 11.
6
     Doc. 13.
       Case 4:20-cv-01519-MWB-EBC Document 15 Filed 01/15/21 Page 2 of 8




“emergency motion for expedited consideration of habeas petition.”7

         For the reasons set forth below, the emergency motion will be granted and

the petition will be dismissed based on Powers’ failure to exhaust his

administrative remedies.

I.       BACKGROUND

        It appears from the Public Information Inmate Data Sheet provided by the

BOP, that Powers is presently serving a sentence of 45 months’ imprisonment

imposed by the United States District Court for the District of New Jersey, in

criminal case 1:99-cr-253, following a conviction of escape, in violation of 18

U.S.C. § 751(A)(count one), and a conviction for interstate transport of stolen

vehicle in violation of 18 U.S.C. § 2312.8 He is eligible for release on October 27,

2021.9

        I am also aware, from a separate federal habeas petition filed by Powers, of

the following sentence history:

        On June 25, 2018, he completed service of his 389 month and 15 day
        Supervised Release aggregated term of confinement for Possession of
        a Stolen Motor Vehicle, Criminal Contempt in Violation of Section
        42A, Federal Rules of Criminal Procedures, and Bank Robbery in Case
        No. 89-61-CR-T-13 (08), Middle District of Florida; Transport
        Interstate Commerce Motor Vehicle, Possession of a Firearm by a
        Felon, Possession of Unregistered and Altered Firearms, Interstate
        Transportation of Stolen Firearms, and Possession of Counterfeit
        Security, in Case No. 89-60-cr-T-15B, Middle District of Florida; and

7
     Doc. 14.
8
     Doc. 11-1, pp. 6, 7.
9
     Id. at 7.
                                           2
       Case 4:20-cv-01519-MWB-EBC Document 15 Filed 01/15/21 Page 3 of 8




        Bank Robbery in Case No. IP 90-145-CR-01, Southern District of
        Indiana. Doc. 11-2, pp. 2, 8, 13, 16, 42-45. After application of Good
        Conduct Time pursuant to the First Step Act of 2018, he had a release
        date of June 25, 2018. During his incarceration, he received sanctions
        due to disciplinary infractions resulting in the loss of 614 days of good
        conduct time.10

        Powers contends that that the BOP has failed to release him despite an order

entered in 1:15-cr-00647-TUC-FRZ (D. Az.), granting him compassionate release

and recommending home confinement. He attaches to his declaration in support of

his petition a July 24, 2020, letter from the Designation and Sentence Computation

Center (“DSCC”) informing him that “[w]hile the most recent judgment in case

number 4:15-cr-00647-FRZ-EJM does ‘recommend the Bureau of Prisons exercise

its authority under the CARES Act and release the Defendant to home confinement

forthwith,’ this is merely a recommendation by the court, and the authority to grant

a compassionate release to home confinement must be determined by the Warden

of your facility.”11

III.    DISCUSSION

        A habeas petition under § 2241 is the proper vehicle for an inmate to

challenge “the fact or length of confinement”,12 or the “execution” of his

confinement.13 A federal habeas court may only extend a writ of habeas corpus to



10
     See Powers v. Quay, No. 4:20-CV-1145 (M.D.Pa.), Doc. 14, n. 2.
11
     Doc. 2, p. 23.
12
     Presser v. Rodriguez, 411 U.S. 475, 494 (1973).
13
     Woodall v. Fed. BOP, 432 F.3d 235, 241-42 (3d Cir. 2005).
                                                3
       Case 4:20-cv-01519-MWB-EBC Document 15 Filed 01/15/21 Page 4 of 8




federal inmate if he demonstrates that “[h]e is in custody in violation of the

Constitution or laws or treaties of the United States[.]”14

        Respondents seek to dismiss the instant petition based on Powers’ failure to

exhaust administrative remedies.15 Despite the absence of a statutory exhaustion

requirement, courts have consistently required a petitioner to exhaust

administrative remedies prior to bringing a habeas claim under § 2241.16 In the

typical case, the failure to exhaust all stages of the administrative remedy system

prior to the filing of a habeas petition under 28 U.S.C. § 2241 is a proper basis for

dismissal.17 Exhaustion is required “for three reasons: (1) allowing the appropriate

agency to develop a factual record and apply its expertise facilitates judicial

review; (2) permitting agencies to grant the relief requested conserves judicial

resources; and (3) providing agencies the opportunity to correct their own errors

fosters administrative autonomy.”18 Notably, exhaustion of administrative

remedies is not required where exhaustion would not promote these goals.19


14
     28 U.S.C. § 2241(c)(3).
15
     Doc. 11, p. 5.
16
     Callwood v. Enos, 230 F.3d 627, 634 (3d Cir. 2000); Moscato v. Federal Bureau of Prisons,
     98 F.3d 757, 760 (3d Cir. 1996).
17
     Moscato, 98 F.3d at 761-62.
18
     Moscato, 98 F.3d at 761-62 (citing Bradshaw v. Carlson, 682 F.2d 1050, 1052 (3d Cir. 1981)).
19
     See, e.g., Gambino v. Morris, 134 F.3d 156, 171 (3d Cir. 1998) (exhaustion not required where
     petitioner demonstrates futility); Lyons v. U.S. Marshals, 840 F.2d 202, 205 (3d Cir. 1988)
     (exhaustion may be excused where it “would be futile, if the actions of the agency clearly and
     unambiguously violate statutory or constitutional rights, or if the administrative procedure is
     clearly shown to be inadequate to prevent irreparable harm”); Carling v. Peters, No. 00-2958,
     2000 WL 1022959, at *2 (E.D.Pa. July 10, 2000) (exhaustion not required where delay would
     subject petitioner to “irreparable injury”).
                                                  4
       Case 4:20-cv-01519-MWB-EBC Document 15 Filed 01/15/21 Page 5 of 8




        The BOP has established a multi-tier administrative remedy system whereby

a federal prisoner may seek formal review of any aspect of his imprisonment.20 If

an issue raised by the inmate cannot be resolved through this administrative

remedy system, the BOP will refer the inmate to appropriate statutorily-mandated

procedures.21 The system first requires an inmate to present their complaint to staff

before filing a request for administrative relief, which staff shall attempt to

informally resolve.22 If informal resolution is unsuccessful, an inmate may file a

formal written complaint to the Warden, on the appropriate form, within twenty

calendar days of the date of the event or occurrence and the Warden shall provide a

response within twenty calendar days.23 If the inmate is dissatisfied with the

Warden’s response, he may file an appeal to the Regional Director within twenty

calendar days.24 The Regional Director has thirty calendar days to respond.25

Finally, if the inmate is dissatisfied with the Regional Director’s response, that

decision may be appealed to the BOP’s General Counsel at Central Office within

thirty calendar days from the date of the Regional Director’s response.26 No




20
     Declaration of Megan G. Marlow, BOP attorney adviser, Doc. 11-1, p. 13, ¶ 4, citing 28 C.F.R.
     §§ 542.10-542.19 (2005)).
21
     Id. at ¶ 5, citing 28 C.F.R. §542.10(c).
22
     Id. at ¶ 6, citing 28 C.F.R. § 542.13(a).
23
     Id. at ¶¶ 7, 8 citing 28 C.F.R. §§542.14, 542.18.
24
     Id. at ¶ 9, citing 28 C.F.R. § 542.15(a).
25
     28 C.F.R. § 542.18.
26
     Doc. 11-1, p. 13, ¶ 9, citing 28 C.F.R. § 542.15(a).
                                                   5
       Case 4:20-cv-01519-MWB-EBC Document 15 Filed 01/15/21 Page 6 of 8




administrative remedy appeal is considered fully exhausted until reviewed by the

BOP’s Central Office.27

         The BOP maintains a database known as the SENTRY Inmate Management

System (“SENTRY”).28 In the ordinary course of business, computerized indexes

of all formal administrative remedies filed by inmates are maintained by the

Institution, Regional and Central Offices, so that rapid verification may be made

as to whether an inmate has exhausted his administrative remedies on a particular

issue.29 BOP employees log and update inmates’ public information into SENTRY

as a matter of course as the information is received.30

        Although all requests for administrative relief, whether accepted or rejected,

are entered into the BOP’s computerized database, actual copies of rejected

administrative remedies are not maintained.31 SENTRY generates a report titled

“Administrative Remedy Generalized Retrieval” which allows codes to be entered

to identify the reason or reasons for rejecting a request for administrative relief.32

        Powers’ Administrative Remedy Generalized Retrieval report indicates that,

although he initiated administrative review with the filing of a written complaint,

the warden rejected the request based on the following: “1043409-F1–MLT–


27
     Id. at ¶ 10, citing 28 C.F.R. § 542.15(a).
28
     Id. at ¶ 13.
29
     Id. at ¶ 11.
30
     Id. at ¶ 13.
31
     Id. at ¶ 12.
32
     Id. at ¶¶ 13-15.
                                                  6
       Case 4:20-cv-01519-MWB-EBC Document 15 Filed 01/15/21 Page 7 of 8




OTH–Multiple issues will not be accepted on a single BP-9 [written complaint]

blue form. You must submit separate requests with supporting documentation.”33

He failed to take any further action to remedy the procedural irregularities.

        Powers does not dispute that he failed to further avail himself of the

administrative remedy process. Rather, he argues that the process was unavailable

and futile because “there is no space between a grievance and response at DSCC

and Central Office, and there is no chance of a different outcome by Central

Office.”34 He asserts that “he has taken every reasonable step to bring his

grievance to the attention of those FBOP officials and departments that are capable

of granting relief.”35 The record indicates otherwise.

        According to the July 24, 2020 letter from DSCC to Powers, the ultimate

decision concerning release under the CARES Act lies with the warden of the

facility.36 Despite being well aware of the BOP’s exhaustion requirements, he

failed to “avail [] himself of every process at every turn (which would require all

appeals to be timely pursued, etc.).”37 A single rejection of an initial grievance

does not render the administrative review process unavailable or futile. He fails to

identify BOP actions that would clearly and unambiguously violate statutory or



33
     Id. at ¶ 15.
34
     Id.
35
     Doc. 13, p. 5.
36
     Doc. 2, p. 23.
37
     Spruill v. Gillis, 372 F.3d 218, 228 (3d Cir. 2004).
                                                  7
      Case 4:20-cv-01519-MWB-EBC Document 15 Filed 01/15/21 Page 8 of 8




constitutional rights, and he has not set forth any facts or advanced an argument

that would permit this Court to find that exhaustion of his administrative remedies

would subject him to “irreparable injury.”

      Consequently, the petition will be dismissed for failure to exhaust

administrative remedies. To hold otherwise would frustrate the purposes of the

exhaustion doctrine by allowing Powers to invoke the judicial process despite

failing to complete administrative review.

IV.   CONCLUSION

      Based on the foregoing, the petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 will be dismissed.

                                              BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge




                                         8
